Citation Nr: 1300694	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  08-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for cervical nerve root compression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to March 1977.  This matter comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of the above Department of Veterans Affairs (VA), Regional Office (RO).  

The Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO in May 2011.  The transcript from that hearing has been associated with the claims file and has been reviewed.  The case was then remanded by the Board in September 2011 for additional development and readjudication.  Such development having been completed, the case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately remand of this case is again warranted as a matter of procedural due process.  Specifically, the purpose of this current Remand is to ensure that the agency of original jurisdiction (AOJ) has the opportunity to consider evidence received after the August 2012 supplemental statement of the case (SSOC).  

The Veteran contends that his service-connected cervical nerve root compression is more disabling than is reflected in the current 30 percent evaluation.  In November 2007, the RO awarded an increased evaluation from 20 percent to 30 percent, for the Veteran's service-connected cervical nerve root compression based on impairment resulting from neurological deficits of the right upper (and dominant) extremity.  At that time, the AOJ acknowledged that the service-connected cervical nerve root compression was manifested by neurological impairment to the Veteran's right upper extremity only.  Moreover, at his May 2011 hearing, the Veteran testified as to the pain and numbness that he felt in his right arm.  See September 2011 Board Remand.  
Since the issuance of the SSOC in August 2012, however, the Veteran has submitted additional evidence including a private myelogram of the cervical spine, showing objective clinical confirmation of neurological impairment now also involving the left upper extremity.  This evidence is non-duplicative of the evidence already of record and is relevant to the issue of an increased rating for the Veteran's cervical spine disability.  However, the record reflects that this additional pertinent evidence has not been considered by the RO, and that a written waiver of such consideration has not been submitted by the Veteran.  Under applicable law, the Board may not consider newly-submitted evidence in the first instance unless the claimant has waived initial consideration by the appropriate agency of original jurisdiction.  38 C.F.R. §§ 19.37, 20.1304 (2012).  Consequently, this case must be remanded to the RO to readjudicate the claim on appeal taking into consideration the newly-received evidence.  

Also on remand, an attempt should be made to procure records of any neck and/or upper extremity treatment that the Veteran may have recently received at the VA Medical Center (VAMC) in Dallas, Texas.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Procure records of any neck and/or upper extremity treatment that the Veteran has received at the VAMC in Dallas, Texas since September 2011.  If any such records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, readjudicate the claim for a disability rating greater than 30 percent for the service-connected cervical nerve root compression.  In so doing, take into account all relevant evidence of record, including the evidence added to the claims file and Virtual VA folder since the August 2012 SSOC.  In addition, consider any left upper extremity and right upper extremity impairment associated with the service-connected cervical nerve root compression.  

If the claim remains denied, the Veteran and his representative should be furnished a SSOC, which contains notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  After the Veteran and his representative have had an appropriate amount of time to respond, the case should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

